DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No.2003-215792 (hereinafter referred to JP’792).
JP’792, in the abstract, in paragraph nos. [0001], [0016]-[0027], discloses a radiation curable composition that includes a hydrolysable group such as hydrolysable germane compound that p Ge (X)4-p, wherein the R1 can be an aryl group, claimed Ar1, and can be a hetero group with alkoxide (ester), and is present in the composition upto 100 parts by weight of the composition.  JP ‘792, in [0028], discloses that the composition also includes a photoacid generator.  JP ‘792, in [0044], discloses that the composition includes an acid diffusion control agent such as an amine (claimed acid trapper).  JP’792, in [0038], discloses that the composition includes an organic solvent (claims 1-5, 7-10).  JP ‘792, in [0049]-[0057], discloses the spin coating of the radiation curable composition on the substrate to form a film (core thin film) that is then subjected to selective exposure (UV rays include EUV), and then developed in an organic solvent (claim 6).
Claim(s) 1-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/140057 (hereinafter referred to as WO’57).
xMOR1, wherein L can be phenolic (aryl group with hydroxy group substitution), and R1 is hydrocarbon (1-20 carbon atoms), and M is metal atom that includes tin and is the same claimed structure.  WO’57, in the Description of Embodiments Section, discloses that the component B of the radiation sensitive composition is an acid generator, and component E of the radiation sensitive composition is an organic solvent, and also component D in the radiation sensitive composition includes an acid diffusion control agent (the claimed acid trapper), and the content of the metal containing group in the composition can be upto 50 parts by mass of the composition (claims 1-5, and 7-10).  WO’57, in the Description, discloses, the formation of film by coating the substrate with the radiation sensitive composition to 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 18, 2022.